





CITATION: Chavez (Re), 2011 ONCA 177



DATE: 20110304



DOCKET: C52680



COURT OF APPEAL FOR ONTARIO



Moldaver, Cronk and Juriansz JJ.A.



BETWEEN



Her Majesty the Queen



and



Centre for Addiction and Mental Health



Respondents



and



Wilbert
          Chavez



Appellant



Wilbert Chavez, in person



Joseph Di Luca,
amicus curiae



Grace Choi, for the Crown



Heard: March 2, 2011



On appeal from the disposition of
          the Ontario Review Board dated August 12, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We are satisfied that the Boards reasons in this case do not clearly
    indicate that the Board addressed the potential mechanisms for the appellants
    return to the Hospital in the event of his non-compliance with conditions that,
    appropriately fashioned, might have ensured adequate containment of his risk
    had he received a conditional discharge.  In particular, the Boards reasons do
    not reflect consideration of the applicable provisions of the
Criminal Code
under which the return of the appellant to the Hospital might be achieved in
    the event of his decompensation while living in a supervised community
    setting.  This was a required consideration in order to ensure that the
    disposition imposed was the least onerous and least restrictive in all the
    circumstances: see
R. v. Breitwieser
, 2009 ONCA 784, at para. 18.

[2]

Accordingly, the Boards August 12, 2010 disposition cannot stand and a
    new hearing is required.  We were informed that a hearing for the appellant is
    now scheduled for March 9, 2011.  In these circumstances, this matter is
    remitted to the Board for rehearing on March 9, 2011.  At this rehearing, of
    course, the Board will consider the updated Hospital report and related
    materials that were filed with this court on the appellants fresh evidence
    application and any other relevant materials.

[3]

The appeal is therefore allowed in accordance with these reasons.


